COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Karen Sanders, Theodore Chase, Kevin Pever, Hassan
                            Gebara, Lindsey Villanueva, Tamisha Shelton, Kenneth
                            Williams, Timisha Kimble, and Rosemary Ejiofor v. Kanti
                            Bansal d/b/a Signaturecare Emergency Center, Round Table
                            Physicians Group, PLLC, Chyna Corallino, and Lisa Snyder

Appellate case number:      01-18-00508-CV

Trial court case number:    DC-17-DCV-239861

Trial court:                240th District Court of Fort Bend County

       Appellants, Karen Sanders, Theodore Chase, Kevin Pever, Hassan Gebara,
Lindsey Villanueva, Tamisha Shelton, Kenneth Williams, Timisha Kimble, and
Rosemary Ejiofor, have filed a motion to consolidate the appeal in No. 01-18-00508-CV
with the appeal in No. 01-18-00510. The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 24, 2018